FILED
                                                             MARCH 2, 2021
                                                      In the Office of the Clerk of Court
                                                     WA State Court of Appeals, Division III


              IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION THREE

STATE OF WASHINGTON,                          )         No. 37065-8-III
                                              )
                       Respondent,            )
                                              )
                 v.                           )         UNPUBLISHED OPINION
                                              )
CARMELO HERNANDEZ SIERRA,                     )
                                              )
                       Appellant.             )

          LAWRENCE-BERREY, J. — Carmelo Hernandez Sierra appeals his convictions of

second degree rape, indecent liberties, and witness tampering. He argues the trial court

violated his right to present a defense by limiting his cross-examination of the child-

victim, the prosecutor committed misconduct in closing, and his counsel was ineffective

for not objecting to the misconduct during closing. We disagree with his arguments and

affirm.

                                           FACTS

          On September 21, 2018, 14-year-old N.M.1 told her mother, Corina Carreon, that

her stepfather, Carmelo Hernandez Sierra, tried to rape her. They went to the emergency


          1
         To protect the privacy interests of the child victim, we use his/her initials
throughout this opinion. Gen. Order 2012-1 of Division III, In re the Use of Initials or
Pseudonyms for Child Victims or Child Witnesses, (Wash. Ct. App. June 18, 2012),
https://www.courts.wa.gov/appellate_trial_courts/?fa=atc.genorders_orddisp&ordnumber
=2012_001&div=III.
No. 37065-8-III
State v. Hernandez Sierra


room where Sexual Assault Nurse Examiner (SANE) Susan LaChapelle interviewed

N.M. The girl reported she was home from school that day because she had injured her

ankle the day before. She said her stepfather came home for lunch, gave her four-year-

old sister his cellphone to watch Netflix and then forced N.M. upstairs and into his

bedroom. He locked the door, removed her clothes, put his tongue on her vagina, flipped

her over, and eventually ejaculated on her legs and lower back. She told the nurse her

stepfather warned her “‘don’t tell your mom because she’ll get mad and kill us both.’”

Report of Proceedings (RP) (June 3, 2019) at 218. The SANE nurse used a perineal swab

to gather evidence. The swab was later tested and was found to contain amylase and

DNA2 from two sources, N.M. and Hernandez Sierra.

       The State charged Hernandez Sierra by amended information with second degree

rape, indecent liberties (forcible compulsion), intimidating a witness, and rape of a child

in the third degree. The court set the trial to begin May 30, 2019.

       Defendant’s motion to use immigration status to impeach Corina Carreon and
       N.M.

       The day before trial, Hernandez Sierra filed a motion to use his wife’s immigration

status to impeach her and N.M. Defense counsel offered the following facts in support of

the motion:


       2
           Deoxyribonucleic acid.
                                             2
No. 37065-8-III
State v. Hernandez Sierra


               In the year prior to [N.M.] making her allegations against Mr.
       Hernandez-Sierra, her mother, Corina Carreon, who is not legally residing
       in the United States, sought counsel from a Wenatchee attorney about
       resolving her residential status. At that time, nothing was available to her
       unless she qualified for a U-Visa. After that time, Mr. Hernandez-Sierra
       and [his wife3] joked about one of them assaulting the other to obtain lawful
       status in the [United States of America].
               On September 21, 2018, [N.M.] levied the charges herein against
       Mr. Hernandez-Sierra. Subsequently, Ms. Carreon returned to Wenatchee
       and obtained representation by Northwest Immigrant Rights Project,
       seeking a U-Visa as an “indirect victim” of the crimes alleged against Mr.
       Hernandez-Sierra.
               At a defense interview, Ms. Carreon confirmed she was seeking a U-
       Visa, and she understood her cooperation with the State’s prosecution of
       Mr. Hernandez-Sierra is required for her to obtain the Visa. She also
       advised NM is a [United States] citizen.

Clerk’s Papers (CP) at 191.

       At the hearing, defense counsel argued he should be allowed to cross-examine

Carreon and N.M. about Carreon’s immigration status and U visa application. He argued

that cross-examination was important so the jury could understand why N.M. concocted

or embellished the sexual encounter. The State responded that Carreon denied that she

and the defendant ever saw an immigration attorney, much less joked about making a

false claim. She would testify that the only attorney the two ever saw related to

Hernandez Sierra’s prior driving while under the influence (DUI) arrest.


       In his motion, defense counsel wrote “NM,” but his argument during pretrial
       3

makes clear he meant “his wife.”

                                             3
No. 37065-8-III
State v. Hernandez Sierra


         The trial court ruled that Hernandez Sierra could not cross-examine either his wife

or his stepdaughter on the U visa issue unless he first testified about it. And if he did, he

could recall his wife as a witness and examine her about the topic. The court reserved

ruling on whether Hernandez Sierra would be allowed to impeach N.M. on the U visa

issue.

         Defense counsel raised the issue one week later, just before N.M. testified. He

argued the issue was valid impeachment because it provided a clear motive for N.M. to

embellish her story. The trial court asked for the exact facts to which the defendant

would testify. Counsel replied that after the Wenatchee trip, the mother and his client

would joke about being able to assault one another to get a U visa. Counsel clarified that

N.M. and his client also joked about it on multiple occasions. The court denied

Hernandez Sierra’s request to examine N.M. on the topic for at least two reasons. First,

there was no evidence of prior animosity between N.M. and her stepfather that might

explain why she would make such a serious accusation, given there was no evidence her

mother was about to face deportation proceedings. Second, the mother’s ability to obtain

the U visa only required her to cooperate with the prosecution; it did not require N.M. to

cooperate. The court said it might revise its ruling if Hernandez Sierra’s testimony




                                              4
No. 37065-8-III
State v. Hernandez Sierra


provided “a little bit more background about what was happening with the immigration

issues.” RP (June 3, 2019) at 27.

         N.M.’s testimony

         N.M. described the sexual assault. She testified that when her stepfather came

home for lunch that day he gave her four-year-old sister his cell phone to watch Netflix in

the kitchen. He then came out of the kitchen, grabbed N.M. by the waist, and pulled or

pushed her up the stairs. When they got upstairs, her stepfather took her to the bedroom

and she resisted by grabbing the doorjamb. He overpowered her, pushed her on the bed,

performed oral sex on her, then flipped her over, held her down, and tried to penetrate

her. She screamed and pinched him. Eventually, he ejaculated between her legs.

Afterward, he wiped them both off with a shirt and got dressed. He said he was sorry and

it would not happen again.

         She then locked herself in the bathroom and started crying. Her stepfather opened

the door with a bobby pin, told her to stop crying, wiped her tears, and apologized. He

later told her not tell her mother what happened because she would kick them out of the

house.

         After the lunch recess, the State questioned N.M. if Hernandez Sierra said

anything beyond not to tell her mom because she would kick them out of the house. N.M.


                                              5
No. 37065-8-III
State v. Hernandez Sierra


answered that he also said not to tell because her mom would kill them. On cross-

examination, defense counsel questioned N.M. about this addition to her testimony and

sought to show that she had a discussion with one of the State’s attorneys during the noon

recess. N.M. admitted she had a short discussion, but confirmed that Hernandez Sierra

also warned her not to tell her mother because her mother would kill them.

       Hernandez Sierra’s testimony

       Hernandez Sierra testified that when he arrived home for lunch, N.M. was laying

on the couch, but shortly thereafter went upstairs to his bedroom, laid on his bed, and

called to him. He did not have much time but went upstairs to see what she wanted. He

said N.M. asked him to “shave her” and threatened to tell her mother he touched her if he

refused. RP (June 5, 2019) at 384. He responded by taking an electric shaver out of his

dresser and turning the battery around so it would not function. He went back downstairs

after this conversation and began feeding his youngest daughter her lunch, but N.M. kept

calling for him. He went back upstairs and laid down beside N.M. on the bed because he

was very tired. He was on his back, falling asleep, with his arms stretched out

lengthwise. Then N.M. straddled him, told him to be quiet, and moved seductively until

he ejaculated between her legs. Afterward, he told N.M. “not to tell her mom, because

she would, you know, run us out of the house. And she was capable of killing us.”


                                             6
No. 37065-8-III
State v. Hernandez Sierra


RP (June 5, 2019) at 402. He tried to call his wife to tell her what happened but she did

not answer. He felt sorry for N.M. and said he should not have done that.

        On cross-examination, the prosecutor asked Hernandez Sierra: “[B]efore you came

into court today, you had an opportunity to speak with your attorney and go over your

testimony before you testified; isn’t that right?” RP (June 5, 2019) at 422. The defense

objected, which the court sustained. The prosecutor then moved on to talking about

N.M.:

                [THE STATE:] [N.M.] has been devastated by your actions; isn’t
        that true?
                [HERNANDEZ SIERRA:] What is devastated? I don’t
        understand.[4]
                [THE STATE:] Been forever injured or damaged and probably will
        never trust men again as a result of your actions; isn’t that true?
                [HERNANDEZ SIERRA:] I don’t understand, she never what?
                [THE STATE:] [N.M.] will have to live with what you did to her on
        September 21st, 2018 for the rest of her life; isn’t that true?
                [HERNANDEZ SIERRA:] Yes, so will I.
                [THE STATE:] You’re telling this jury that you’ve been devastated
        by this?
                [HERNANDEZ SIERRA:] I feel bad, as well, yes.

RP (June 5, 2019) at 440.




        4
            Hernandez Sierra testified through an interpreter.

                                                7
No. 37065-8-III
State v. Hernandez Sierra


      Defense counsel’s closing argument

      Hernandez Sierra’s counsel focused much of his argument on discrediting N.M.’s

testimony. He pointed to the inconsistencies and noted that “her story goes awry right

from the beginning.” RP (June 6, 2019) at 500. He questioned why she said that

Hernandez Sierra both pushed and pulled her up the stairs. He related the pushing and

pulling to an old Dr. Seuss5 cartoon, then commented, “This high schooler told you she

thought pushing and pulling were the same thing. Apparently she never saw Dr. Seuss,

apparently they don’t show it any more for kids in schools.” RP (June 6, 2019) at 504.

      The defense then stressed how N.M.’s story—regarding what Hernandez Sierra

said Ms. Carreon would do if she found out—changed after the lunch recess. He asked

the jury, “Are you going to believe the testimony she gave before she met with state’s

prosecutors, or are you going to believe the remade testimony, the changed testimony

after she had that meeting with the prosecutors?” RP (June 6, 2019) at 507. He

continued emphasizing the inconsistencies in N.M.’s testimony and the lack of evidence.

      Prosecutor’s rebuttal closing argument

      The prosecutor began his rebuttal by stating, “I noted one thing I wanted to say at



      5
         Counsel was likely referencing the “pushmi-pullyu,” a two-headed fantastical
creature from Hugh Lofting’s The Story of Doctor Dolittle.

                                            8
No. 37065-8-III
State v. Hernandez Sierra


the outset, which was [defense counsel] made a number of comments and kind of joked

about things. That’s very troubling.” RP (June 6, 2019) at 545. He went on to discuss

the defendant’s claims and defense counsel’s arguments: “I can make room for some of

the things that [defense counsel] said. Some of the things he said were reasonable. A lot

of things he said here were unreasonable.” RP (June 6, 2019) at 550-51.

       The prosecutor argued to the jury that Hernandez Sierra’s defense counsel “was

leading him the whole way” and asserted, “It wasn’t Mr. Hernandez spontaneously telling

his story spontaneously, that he did on his own, he followed the script that [defense

counsel] had worked out.” RP (June 6, 2019) at 547-48.

       He discussed the reasonable doubt standard, referring to a jury instruction that

read: “If, from such consideration [of the evidence], you have [an] abiding belief in the

truth of the charge, you are satisfied beyond a reasonable doubt.” RP (June 6, 2019) at

456. He gave an example:

       [A]n abiding belief that all of us would have would be in the innocence of
       children, which is not a phase that they’re going through, that they’re
       innocent. The state submits to you that the—I have to talk to you in terms
       of not what I think, but what the state has proven—that the state has
       established evidence that should lead you to an abiding belief in the truth of
       the charges that Mr. Hernandez is guilty of in this case.

RP (June 6, 2019) at 551-52.




                                             9
No. 37065-8-III
State v. Hernandez Sierra


       He then talked about the consequences of the incident: “The devastation and belief

of a 14-year-old girl that probably will never trust men again, will have to live with this

every day until she lays her head down on her pillow to die, that her stepfather sexually

molested her, sexually assaulted her and raped her.” RP (June 6, 2019) at 556.

       The prosecutor concluded with a story about a boy who wants to outsmart an old

wise man. The boy captures a bird, takes it to the man, and plans to ask him whether the

bird in his hands is alive or dead. If the man says it is alive, the boy will squeeze the bird

until it dies; if the man says it is dead, the boy will let the bird fly away. The boy’s plan

fails, however, when the man says, “the bird is in your hands, my son.” RP (June 6,

2019) at 559. The prosecutor told the jury, “The case . . . is in your hands.” RP (June 6,

2019) at 559-60.

       Defense counsel did not object during rebuttal closing.

       Jury verdict and sentencing

       The jury found Hernandez Sierra guilty of rape in the second degree, indecent

liberties, witness tampering, and rape of a child in the third degree. The jury also found

Hernandez Sierra and N.M. were part of the same household, N.M. was under 15 years

old at the time of the incident, and Hernandez Sierra urged her to withhold testimony or

information from law enforcement.


                                              10
No. 37065-8-III
State v. Hernandez Sierra


       At sentencing, the parties agreed that the rape convictions merged and Hernandez

Sierra should only be sentenced for the greater offense. The court dismissed the rape of a

child in the third degree charge under the double jeopardy clause and sentenced

Hernandez Sierra to an indeterminate sentence of 300 months to life imprisonment.

       Hernandez Sierra appealed.

                                       ANALYSIS

       RIGHT TO PRESENT A DEFENSE

       Hernandez Sierra contends the trial court abused its discretion and violated his

constitutional right to present a defense by limiting the scope of N.M.’s cross-

examination. The State responds, in part, that Hernandez Sierra failed to preserve the

issue by declining to testify about the U visa issue. We agree.

       The trial court permitted Hernandez Sierra to testify about the purported U visa

discussions and even to recall his wife and question her about them. The court thus did

not deny him the right to present this evidence to the jury and argue it in closing. The

only limitation was its tentative ruling that Hernandez Sierra could not recall N.M. and

question her about the purported conversations. The court said it might revise its ruling

on whether defense counsel could question N.M. on the issue, but said it needed “a little




                                             11
No. 37065-8-III
State v. Hernandez Sierra


bit more background about what was happening with the immigration issues.” RP

(June 3, 2019) at 27.

       Defense counsel knew that his client’s wife would deny that the U visa discussions

ever occurred. Defense counsel likely believed that N.M. would testify similarly. Instead

of having two witnesses deny the purported discussions, defense counsel apparently

dropped the subject and opted not to question his client about something the jury likely

would not believe. As the trial court noted, why would N.M. make up such a serious

accusation given there was no evidence of previous animosity between her and her

stepfather and no evidence that her mother was facing deportation proceedings.

       “A defendant who does not seek a final ruling on a motion in limine after a court

issues a tentative ruling waives any objection to the exclusion of the evidence.” State v.

Riker, 123 Wn.2d 351, 369, 869 P.2d 43 (1994). In Riker, the trial court tentatively

excluded a witness’s testimony about a conversation. After the ruling, Riker did not call

the witness nor did she ever seek a final ruling. Id.

       Although Riker addresses waiver of an evidentiary issue, not waiver of a

constitutional issue, we believe the same principle applies in this case. Here, the trial

court did not preclude Hernandez Sierra from testifying about the purported U visa

discussions. Rather, it ruled that he could testify about them and even recall his wife and


                                             12
No. 37065-8-III
State v. Hernandez Sierra


cross-examine her about them. The court only tentatively precluded him from recalling

N.M. and asking her about the purported discussions. Our review of the record convinces

us that Hernandez Sierra opted not to pursue this topic because of trial tactics, not

because of the court’s tentative evidentiary ruling. Again, Hernandez Sierra was

permitted to testify and cross-examine his wife about these purported discussions and

chose not to.

       PROSECUTORIAL MISCONDUCT

       Hernandez Sierra contends the prosecutor committed prejudicial misconduct on

multiple occasions in his rebuttal closing argument. For the reasons discussed below, we

disagree.

       Prosecutorial misconduct may, in some instances, function to deny defendants their

constitutional right to a fair trial. State v. Davenport, 100 Wn.2d 757, 762, 675 P.2d 1213

(1984). In order to prevail, Hernandez Sierra must demonstrate that the prosecutor’s

conduct was both improper and prejudicial. State v. Thorgerson, 172 Wn.2d 438, 442,

258 P.3d 43 (2011). The prejudicial effect of alleged misconduct is determined “by

placing the remarks ‘in the context of the total argument, the issues in the case, the

evidence addressed in the argument, and the instructions given to the jury.’” State v.

McKenzie, 157 Wn.2d 44, 52, 134 P.3d 221 (2006) (quoting State v. Brown, 132 Wn.2d


                                             13
No. 37065-8-III
State v. Hernandez Sierra


529, 561, 940 P.2d 546 (1997)). Improper remarks do not warrant reversal “‘if they

were invited or provoked by defense counsel and are in reply to his or her acts and

statements . . . .’” State v. Gauthier, 189 Wn. App. 30, 38, 354 P.3d 900 (2015) (quoting

State v. Russell, 125 Wn.2d 24, 86, 882 P.2d 747 (1994)). We review prosecutorial

misconduct claims for abuse of discretion. State v. Lindsay, 180 Wn.2d 423, 430, 326

P.3d 125 (2014).

       When the defense fails to object at trial, the error is deemed waived “unless the

prosecutor’s misconduct was so flagrant and ill intentioned that an instruction could not

have cured the resulting prejudice.” State v. Emery, 174 Wn.2d 741, 760-61, 278 P.3d

653 (2012). Objections are required to prevent additional impropriety and abuse of the

appellate process. Id. at 761. If a prosecutor makes improper comments in closing, “the

defendant must ordinarily move for a mistrial or request a curative instruction.” State v.

Swan, 114 Wn.2d 613, 661, 790 P.2d 610 (1990). The defense’s failure to do so

“strongly suggests to a court that the argument or event in question did not appear

critically prejudicial to an appellant in the context of the trial.” Id.

       We address each of Hernandez Sierra’s allegations of misconduct in turn.




                                               14
No. 37065-8-III
State v. Hernandez Sierra


       Disparaging defense counsel

       Hernandez Sierra first argues the prosecutor committed misconduct by stating that

defense counsel had “coached” and was “leading” him the whole time. The State argues

these remarks were a fair response to the defense’s attack on N.M.’s credibility. We

agree with the State.

       “Prosecutorial statements that malign defense counsel can severely damage an

accused’s opportunity to present his or her case and are therefore impermissible.”

Lindsay, 180 Wn.2d at 432; see also Thorgerson, 172 Wn.2d at 451 (“It is improper for

the prosecutor to disparagingly comment on defense counsel’s role or impugn the defense

lawyer’s integrity.”). Examples of maligning comments include calling the defense’s

presentation of the case “‘bogus’” and involving a “‘sleight of hand,’” Thorgerson, 172

Wn.2d at 451-52, or calling the defense’s argument “‘a crock.’” Lindsay, 180 Wn.2d at

433. These types of statements are “beyond the bounds of acceptable behavior,” and

constitute “ill-intentioned misconduct.” Thorgerson, 172 Wn.2d at 452. Statements

implying “deception and dishonesty” are generally impermissible. Lindsay, 180 Wn.2d at

433.

       Here, Hernandez Sierra focused on the inconsistencies in N.M.’s testimony. The

prosecutor, in rebuttal, asked the jury to remember the defense’s closing argument that


                                            15
No. 37065-8-III
State v. Hernandez Sierra


“[N.M.]’s a liar and not to be trusted.” RP (June 6, 2019) at 547. He pointed out that

counsel was “leading” Hernandez Sierra, who did not tell his story spontaneously from

memory. Although suggesting the defense had prepared a script is, when taken alone,

improper, it is not grounds for reversal when it is “‘invited or provoked by defense

counsel’” in reply to his statements. Gauthier, 189 Wn. App. at 38 (quoting Russell, 125

Wn.2d at 86.)

       Hernandez Sierra next argues the prosecutor’s comments about defense counsel’s

“troubling” tone and “unreasonable” arguments were misconduct. We disagree. The

defense commented on the oddity of a high school student not understanding the

difference between pushing and pulling and referenced a cartoon. The prosecutor found

this ridicule of N.M. and the discussion of a fantastical cartoon during her rape trial

troubling. Saying so, in his rebuttal closing, was not misconduct. Further, the prosecutor

said some of the defendant’s arguments were reasonable and many were unreasonable.

His comments were far from characterizing the defense’s case as “bogus,” a “crock,” or

any other term implying dishonesty and deception.

       “Innocence of children” comment

       Hernandez Sierra next argues the prosecutor’s statement that everyone has an

abiding belief in the innocence of children mischaracterized the reasonable doubt


                                             16
No. 37065-8-III
State v. Hernandez Sierra


standard and bolstered N.M.’s credibility. He adds that these statements inflamed the

passions and prejudices of the jury. The State responds that the statement was arguably

improper, but contends Hernandez Sierra waived his challenge by failing to object and

now must prove the statement was so flagrant and ill intentioned that corrective

instructions could not have cured it. We agree.

       Prosecutors may not comment on a witness’s veracity in their closing arguments if

they intend to incite the passion of the jury. State v. Stith, 71 Wn. App. 14, 21, 856 P.2d

415 (1993). They do, however, have “‘wide latitude in closing argument to draw

reasonable inferences from the evidence and to express such inferences to the jury.’” In

re Pers. Restraint of Davis, 152 Wn.2d 647, 716, 101 P.3d 1 (2004) (quoting State v.

Stenson, 132 Wn.2d 668, 727, 940 P.2d 1239 (1997)). Here, the prosecutor tied the

reasonable doubt standard to the abiding belief that all children are innocent—and the

only child in this case was N.M. If all children are innocent, one can presume they would

not lie or exaggerate. We agree that this comment bolstered N.M.’s testimony by

encouraging the jury to believe her because she was an innocent child rather than because

of her credibility as a witness. However, the jury was instructed on the reasonable doubt

standard thoroughly and the court could have clarified this instruction to cure the




                                             17
No. 37065-8-III
State v. Hernandez Sierra


potential for prejudicing Hernandez Sierra’s case. It was not so flagrant and ill

intentioned as to warrant reversal.

       “Never trust men again” comment

       Hernandez Sierra next argues the prosecutor’s comment that N.M. “will never trust

men again” and “will have to live with this every day until she lays her head down on her

pillow to die”6 were improper appeals to the passions and prejudices of the jury. He cites

State v. Pierce, 169 Wn. App. 533, 555-56, 280 P.3d 1158 (2012), where Division Two of

this court held the prosecutor committed misconduct by inviting the jury to imagine

themselves in the victims’ shoes. There, the prosecutor argued the victims would never in

their wildest nightmares have expected to be murdered that day. Id. at 555. The court

held this was an improper appeal to the jury’s passions, “served no purpose but to appeal

to the jury’s sympathy,” and “was not relevant to Pierce’s guilt.” Id. The court

continued, “Because the prosecutor focused on how shocking and unexpected the crimes

were and invited the jury to imagine themselves in the position of being murdered,” the

prejudice was incurable. Id. at 556.

       We do not find the prosecutor’s statements here to be as egregious as those in

Pierce. The State’s appeal to the jury’s sympathy, which encouraged them to avenge


       6
           RP (June 6, 2019) at 556.

                                            18
No. 37065-8-III
State v. Hernandez Sierra


N.M. for the pain she will suffer for her whole life, was improper. But importantly,

Hernandez Sierra did not object to the statements at trial so he must show they were

flagrant and ill intentioned. Again, he has not done so.

       Bird fable

       Hernandez Sierra contends the prosecutor’s story about the boy trying to trick the

old man misrepresented the jury’s role, implied its duty was to “solve” the case, and

undermined the presumption of his innocence. We disagree.

       Our courts have repeatedly held that misrepresenting the role of the jury in

criminal trials is misconduct. See, e.g., Lindsay, 180 Wn.2d at 437 (telling the jury its job

is to “speak the truth” misstated the burden of proof and was improper); Emery, 174

Wn.2d at 759-60 (telling the jury to “speak the truth” or “fill in the blank” was improper);

State v. Walker, 164 Wn. App. 724, 731, 265 P.3d 191 (2011) (telling the jury to fill in the

blank suggested defendant had to provide a reason for the jury to find him innocent and

was improper), adhered to on remand, No. 39420-1-II (unpublished) (Wash. Ct. App.

Feb. 25, 2013), http://www.courts.wa.gov/opinions/index.cfm?fa=opinions.

showOpinion&filename=394201MAJ; State v. Anderson, 153 Wn. App. 417, 429, 220

P.3d 1273 (2009) (telling the jury repeatedly to “declare the truth” was improper).




                                             19
No. 37065-8-III
State v. Hernandez Sierra


       Here, the prosecutor’s statement that the case was in the jury’s hands, like the bird

in the boy’s hands, was probably more confusing than impermissible. The jury’s role is to

determine whether the State has met its burden of proof, which ultimately impacts the

outcome. As such, the story was not as obviously improper as the arguments where a

prosecutor tells the jury to “speak the truth” or “fill in the blank.” And again, because

Hernandez Sierra failed to object, he has to prove flagrant misconduct. We do not find he

has proved it here.

       INEFFECTIVE ASSISTANCE OF COUNSEL

       Hernandez Sierra contends he received ineffective assistance of counsel because

his trial counsel failed to object to prejudicial statements in the prosecutor’s rebuttal

closing argument. We disagree.

       A claim of ineffective assistance of counsel is one of constitutional magnitude that

we may consider for the first time on appeal. State v. Kyllo, 166 Wn.2d 856, 862, 215

P.3d 177 (2009). A defendant claiming ineffective assistance of counsel must show

(1) counsel’s performance was deficient and (2) that deficiency prejudiced the

defendant’s case. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L.

Ed. 2d 674 (1984). Counsel’s performance is deficient if it falls below an objective

standard of reasonableness. Stenson, 132 Wn.2d at 705. Prejudice exists when, but for


                                              20
No. 37065-8-III
State v. Hernandez Sierra


the deficient performance, there is a reasonable probability the outcome would have

differed. Id. at 705-06. We presume counsel’s performance was effective. Strickland,

466 U.S. at 689. If counsel’s conduct could be considered a legitimate trial tactic, it is not

ineffective assistance. Kyllo, 166 Wn.2d at 863.

       “Lawyers do not commonly object during closing argument ‘absent egregious

misstatements.’” Davis, 152 Wn.2d at 717 (quoting United States v. Necoechea, 986

F.2d 1273, 1281 (9th Cir. 1993)). Indeed, “[a] decision not to object during summation is

within the ride range of permissible professional legal conduct.” Id. Furthermore, the

decision to object to a prosecutor’s remarks “fall[s] firmly within the category of strategic

or tactical decisions” that cannot be considered ineffective assistance of counsel. State v.

Johnston, 143 Wn. App. 1, 19, 177 P.3d 1127 (2007). Only in the most egregious

circumstances will counsel’s failure to object constitute incompetence. Id.

       Here, Hernandez Sierra’s counsel was not deficient. Defense counsel objected to

the prosecutor’s statements multiple times throughout trial. He advocated zealously for

his client from start to finish. His decision not to interrupt the prosecutor’s closing

argument was likely a trial tactic. Objecting to a statement regarding the innocence of

children, right before the jury goes to deliberate, may have appeared to the jurors as an




                                              21
No. 37065-8-III
State v. Hernandez Sierra


objection to the statement itself. An objection could have, in that instance, hurt

Hernandez Sierra even with a curative instruction.

       Because we do not find counsel’s failure to object during closing arguments

deficient, we need not address the prejudice prong of Strickland.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                           _________________________________
                                           Lawrence-Berrey, J.

WE CONCUR:



______________________________             _________________________________
Pennell, C.J.                              Siddoway, J.




                                             22